Exhibit 99.2 The information in this Exhibit 99.2 was provided to certain existing noteholders in connection with the Tender Offer and the Exchange Offer. Capitalized terms used but not defined herein have the meanings ascribed to them in the Current Report on Form 8-K and the other exhibits thereto. Unless otherwise indicated or the context otherwise requires, references in this Exhibit 99.2 to: (i)”Foresight,” the “Partnership,” “we,” “our,” the “Company” and “us” refer to FELP and its consolidated subsidiaries, including the Issuer and the Co-Issuer; (ii)”FELLC” or “Issuer” refers to Foresight Energy LLC; (iii)”Co-Issuer” refers to Foresight Energy Finance Corporation; (iv) “Issuers” refers to the Issuer and the Co-Issuer; (v)”FELP” refers to Foresight Energy LP; and (vi)”FEGP” refers to Foresight Energy GP LLC, the general partner of FELP. Unless otherwise indicated or the context otherwise requires, references in this Exhibit 99.2 to: (i)”Reserves” refers to Foresight Reserves LP; (ii)”Reserves Investor Group” refers to Reserves, Michael J. Beyer (“Beyer”), Christopher Cline, The Candice Cline 2004 Irrevocable Trust, The Alex T. Cline 2004 Irrevocable Trust, The Christopher L. Cline 2004 Irrevocable Trust, The Kameron N. Cline 2004 Irrevocable Trust, Munsen LLC, Filbert Holdings, LLC, and Forest Glen Investments, LLC; and (iii) “Cline Group” refers to the Reserves Investor Group and Cline Resources and Development Company. About the Partnership Foresight Energy LP, a Delaware limited partnership formed on January26, 2012, completed its initial public offering on June23, 2014 and its Common Units (as defined below) are listed on the NewYork Stock Exchange (“NYSE”) under the ticker symbol “FELP.” Our principal executive offices are located at 211 North Broadway, Suite 2600, Saint Louis, Missouri 63102. FELLC is a limited liability company organized under the laws of Delaware and the Co-Issuer is a Delaware corporation.We are managed and operated by the board of directors and executive officers of our general partner, FEGP, which is owned by Reserves, Murray Energy Corporation, an Ohio corporation (“Murray Energy”), and Beyer, a former member of management.Our website address is www.foresight.com.Except for information incorporated herein by reference, information on or accessible through our website is not a part of, and is not incorporated by reference into, this Offering Memorandum.
